Citation Nr: 1700859	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1981 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a low back disability.

The Veteran testified at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  The claim was then remanded in January 2014 for additional development.  After completion of that development, the matter returned to the Board, which denied the Veteran's claim in an October 2015 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a decision vacating the Board's October 2015 decision and remanded the matter back to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2016 Memorandum Decision, the Court found that the Board failed to ensure compliance with its January 2014 remand order.  Specifically, the Board had remanded the claim for a VA examination to determine whether it was at least as likely as not that the Veteran's service-connected bilateral knee disabilities aggravated his lower back condition beyond its normal progression.

The April 2014 VA opinion obtained from this remand acknowledged the degeneration of the Veteran's lower back, but found that knee problems do not "cause" back pain.  The examiner failed to address to what extent, if any, the diagnosed degenerative arthritis and spondylosis of the spine are aggravated by the Veteran's bilateral knee disabilities.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the above, an additional VA opinion addressing whether knee disabilities aggravated a low back disability must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the examiner who conducted the April 2014 VA spine examination.  The examiner should review the claims file, including his April 2014 examination report, and then provide an opinion as to whether it is at least as likely as to (50 percent or greater probability) that degenerative arthritis and spondylosis diagnosed during the April 2014 VA examination are aggravated by the Veteran's service-connected bilateral knee disabilities.

The term "aggravated" in the above context refers to a permanent worsening of the underlying lumbar spine disabilities, as contrasted to a temporary increase or flare-up in the underlying disability with a return to a baseline level of symptomatology. 

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. 

If an opinion cannot be provided without resorting to speculation, the examiner must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies); or there are multiple possible etiologies with none more prevalent than another, or another reason.

If the April 2014 VA examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.  If the requested opinion requires an in-person examination of the Veteran, one must be scheduled.

2.  Following completion of the above, as well as any additional development that may be warranted, readjudicate the claim for service connection for a low back disability, including as secondary to bilateral knee disabilities.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




